STATE OF MICHIGAN

                          COURT OF APPEALS



In re PAULA HORVATH.


NANCY MCKEE,                                                      UNPUBLISHED
                                                                  January 8, 2019
              Petitioner-Appellee,

v                                                                 No. 344243
                                                                  Washtenaw Probate Court
PAULA HORVATH,                                                    LC No. 18-000375-MI

              Respondent-Appellant.


Before: SWARTZLE, P.J., and SAWYER and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent appeals by right the probate court order requiring her to receive involuntary
mental health treatment. Following a hearing on the petition for mental health treatment the
probate court found respondent to be a “person requiring treatment” under MCL 330.1401(1)(a)
and (c). Respondent argues that petitioner failed to establish that respondent was a “person
requiring treatment” under MCL 330.1401, and that the probate court order is a violation of her
privacy rights under federal and state law. We dismiss this appeal as moot.

                                      I. BACKGROUND

        In May of 2018, respondent was transported to the University of Michigan Medical
Center (UMMC), after allegedly pushing her mother.1 Respondent was evaluated by two
psychiatrists within 24 hours of one another. Both psychiatrists diagnosed respondent with
bipolar disorder, opined that she was an individual requiring treatment, and recommended
hospitalization for treatment. On May 16, 2018, petitioner, a nurse practitioner at UMMC, filed
the petition for mental health treatment with the probate court, and on May 23, 2018 a hearing
was held.



1
 It is unclear from the record whether respondent was transported to the hospital by police,
ambulance, or both. It is also unclear from the record which day respondent arrived at UMMC.


                                              -1-
        One of the psychiatrists, Dr. Karina Drake, testified on petitioner’s behalf. Drake’s
testimony reported that respondent had a history of bipolar diagnosis as well as “previous
psychiatric hospitalizations for erratic and threatening behavior,” which resulted in court ordered
alternative treatment and medication (ATO). Drake also alleged that since respondent’s last
ATO lapsed she has been “sporadically attending treatment” and “decompensating for the past
couple of months.”2 In addition, Drake testified that respondent pushed her mother and
threatened to burn down their house, and as a result respondent’s mother filed a PPO because
“she’s concerned about her safety.” Drake claimed that respondent was placed in the behavioral
ICU area for observation because she was “very labile, aggressive, [and] swearing and
threatening towards nursing staff.” Due to the aforementioned testimony, Drake recommended
respondent receive an ATO with medication “as well as contact with family, friends, [and]
current and former providers.” As a result of Drake’s testimony, the probate court found
respondent to be a person requiring treatment under subsections (a) and (c) of MCL 330.1401(1).
The probate court ordered respondent to receive alternative treatment and medication, and “UM
hospital [&] WCCMH may speak/consult with the family members of and other treatment
providers of [respondent].” This appeal followed.

                                 II. STANDARD OF REVIEW

       This Court reviews a probate court’s dispositional rulings for abuse of discretion, and
reviews for clear error the factual findings underlying a probate court’s decision. In re Portus,
__ Mich App __ , __; __ NW2d __ (2018) (Docket No. 337980); slip op at 3. This Court
explained in Portus:

       An abuse of discretion occurs when the probate court “chooses an outcome
       outside the range of reasonable and principled outcomes. A probate court’s
       finding is clearly erroneous when a reviewing court is left with a definite and firm
       conviction that a mistake has been made, even if there is evidence to support the
       finding.” [Id. at ___; slip op at 3, quoting In re Bibi Guardianship, 315 Mich. App.
323, 329; 890 NW2d 387 (2016).]

This Court reviews matters of statutory or constitutional interpretation by the probate court de
novo. In re Guardianship of Redd, 321 Mich. App. 398, 404; 909 NW2d 289 (2017).

                                         III. ANALYSIS

        Respondent argues that the probate court clearly erred when it determined that there was
clear and convincing evidence to establish that respondent was a “person requiring treatment”
under MCL 330.1401(1)(a) and (c). Respondent also challenges the portion of the probate
court’s order allowing the University of Michigan and Washtenaw County Community Mental
Health (CMH) to “speak/consult with the family members of and other treatment providers of



2
  Decompensation is the appearance or exacerbation of a mental disorder due to failure of
defense mechanisms. Stedman’s Medical Dictionary (28th ed).


                                                -2-
[respondent].” We need not address these issues at this time because the order has expired and
therefore this appeal is now moot.

         It is the duty of this Court to decline consideration of all matters that are determined to be
moot. People v Richmond, 486 Mich. 29, 34, 37; 782 BW2d 187 (2010). A case is deemed moot
if it solely presents abstract questions of law that do not rest on existing facts or rights. Id. at 35.
Furthermore, the inability for a court to grant relief renders an issue moot. C D Barnes
Associates, Inc. v Star Heaven, LLC, 300 Mich. App. 389, 406; 834 NW2d 878 (2013). We may
sua sponte consider whether this Court has the proper authority to adjudicate moot issues.
Richmond, 486 Mich. at 35.

        This Court was advised during oral argument that the order appealed had expired in
August 2018, which is consistent with the language in the order at issue. Because we cannot
grant relief at this time, this case is dismissed as moot.

                                         IV. CONCLUSION

       Dismissed. The parties shall bear their own costs. MCR 7.219(A).

                                                               /s/ Brock A. Swartzle
                                                               /s/ David H. Sawyer
                                                               /s/ Amy Ronayne Krause




                                                  -3-